MEMORANDUM **
Jose Clemente Flores-Flores, a native and citizen of El Salvador, petitions for review of the Board of Immigration Ap*600peals’ order dismissing his appeal from an immigration judge’s decision denying his application for withholding of removal. We have jurisdiction under 8 U.S.C. § 1252.
We deny Flores-Flores’s petition for review because he does not make any arguments challenging the agency’s dispositive adverse credibility determination. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-1080 (9th Cir. 2013) (issues not specifically raised and argued in a party’s opening brief are deemed waived).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.